DETAILED ACTION

The present application (Application No. 15/954,469), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to Appeal Brief, received 10 May, 2021.
This Application is a divisional of Application No. 14/796,604.


Status of Claims 

Claims 1-9, are pending and addressed below.


Allowable Subject Matter 

Claims 1-9, are allowed. 


Reasons for Allowance 

The following is an Examiner's statement of reasons for allowance:
The subject matter of independent claim 1 is a server system in communication with an electric vehicle charging station (EVCS) that includes a display. The server system includes a communications interface; one or more processors; and memory. The memory stores instructions for receiving, via the communications interface, a computational model that predicts a relative length of time that an individual will engage with a candidate advertisement of a plurality of candidate advertisements. The computational model is generated based on data collected from a plurality of individuals, a plurality of advertisements, and measured lengths of time that the plurality of individuals engaged with the plurality of advertisements. A plurality of features characterize each individual in the plurality of individuals. A plurality of advertisement features characterize each advertisement in the plurality of advertisements. The memory further stores instructions for determining that an electric vehicle is charging at the electric vehicle charging station. The memory further stores instructions for determining whether a length of time remaining for charging the electric vehicle at the electric vehicle charging station is above a threshold. The memory further stores instructions for, in accordance with a determination that the length of time remaining is above the threshold: retrieving, in real time, based on data recorded by a sensor coupled to the charging station, a plurality of features for an individual that is not associated with the electric vehicle plugged into the electric vehicle charging station; using the computational model, and selecting a first advertisement from a plurality of candidate advertisements to target the individual that is not associated with the electric vehicle plugged into the electric vehicle charging station based on the retrieved features for the individual that is not associated with the electric vehicle plugged into the electric vehicle charging station. The memory further stores instructions for providing the first advertisement to the display of the electric vehicle charging station. The memory further stores instructions for, in accordance with a determination that the length of time remaining is not above the threshold: retrieving, in real time, a plurality of features for a user that is associated with the electric vehicle plugged into the electric vehicle charging station that characterize the user; and using the computational model, selecting a second advertisement from the plurality of candidate advertisements, different from the first advertisement, to target the user that is associated with the electric vehicle plugged into the electric vehicle charging station based on the retrieved user features for the user. The memory further stores instructions for providing the second advertisement to the display of the electric vehicle charging station.
The combination of elements such as when a length of time remaining for charging the electric vehicle at the electric vehicle charging station is above a threshold, selecting, targeting and displaying in real time “a first advertisement” to an individual (i) based on a determination that the individual is not associated with the electric vehicle plugged into the electric vehicle charging station based on the retrieved features for this other individual, and (ii) based on the output of the above mentioned predictive model, and further of elements such as selecting, targeting and displaying a second advertisement (iii) based on a determination that the user is interacting with a EVCS to charge a vehicle, and (iv) based on the output of the above mentioned predictive model, represents novelty.
The claims are not directed to an abstract idea or any other judicial exception.

Shay et al. (US 2015/0088644) teaches in part: A computational model (see at least fig. 2, ¶36, 38).   A.computational model that predicts a relative length of time that an individual will engage with a candidate advertisement in a plurality of candidate advertisements (see at least ¶13).  Measured lengths of time (see at least fig. 1, ¶6, 36).   Plurality of scores is indicative of a predicted relative length of time associated with the target individual and a candidate advertisement in the plurality of candidate advertisements) (see at least fig. 1, ¶6, 36).   Receiving, in real time, an indication that a target individual is engaging with the display and a plurality of target user features that characterize the target individual (see at least ¶24-26).  
Shay does not teach presenting advertisements in association with an electric vehicle charging station.

Prosser et al. (US 2012/0116575) teaches: An electric vehicle charging station (EVCS) that includes an electric vehicle charger adapted to provide electrical power to a vehicle; a network device adapted to communicate with a wireless network; and a point of sale device coupled to the electric vehicle charger and the network device (see at least abstract, fig. 1, ¶44-45). 
Advertisements can be targeted to a person who is charging his/her vehicle (see at least abstract, fig. 2, ¶50-52).   Advertisements can alternatively be displayed to the general public (see at least abstract, fig. 1, ¶58). Therefore Prosser teaches both, displaying two types of advertisements to two different types of audience: (i) advertisements directed to the a person who is using an EVCS to charge an electric vehicle, and (ii) advertisements directed to persons who are not using an EVCS to charge an electric vehicle.
Prosser further teaches: Electric vehicle charger and touch screen display optionally has a built-in camera or web-cam (a sensor) to observe and record usage metrics (see at least abstract, ¶41, 60-61). Data from the web-cam(s) can be used to determine in real time (in real time) demographics and/or to count impressions and determine what type of consumer/ individual stops to view or interact with the advertisement (first individual, second individual, etc) (see at least abstract, ¶41, 60-61).  A web-cam incorporated into the EVCs 146 gather demographic data about the consumer or about potential consumers, and about what type of consumer stops to view or interact with the advertisement (see at least abstract, ¶61). Therefore Prosser6575 teaches capturing via the webcam demographic data of both, individuals that are associated with- and individuals that are not associated with the electric vehicle plugged into the EVCS.

Karner et al. (US 2013/0127416) teaches in part: System and method for operating an electric vehicle charging station (EVCS) for charging an electric vehicle, said EVCS comprising an interface for display of content and configured to display charge status information and advertisements. (see at least abstract, fig. 1, ¶27, 33).
Karner7416 further discloses: User interface 115 can be part of and/or located at electric vehicle charging station 105 (see at least abstract, ¶57). Output can comprise an advertisement and/or other promotional offers for a business located close to electric vehicle charging station (see at least abstract, ¶97). Output may comprise a predicted amount of time to provide a full charge (see at least ¶70), and time remaining to provide a desired level of charge (see at least ¶75). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Karner7416 for the purpose of teaching: “determining that an electric vehicle is charging at the electric vehicle charging station” and “determining a length of time remaining for charging the electric vehicle at the electric vehicle charging station”.

Penilla et al. (US 9,346,365) teaches in part: An advertising system will serve ads to the charge units, vehicle displays and/or the remote computers while charging or after charging (see at least abstract).   Advertisements can include discounts for goods/services proximate to the charge station. Thus, if the user is provided with a notification that charging will take another 10 minutes, the user can be provided with a discount to a local area business while the vehicle continues to charge (see at least ¶7:19-36).

Turner et al. (US 2011/0204847) teaches in part: Methods, apparatus, and systems relating to electric vehicle charging stations ("EVCSs") and electric vehicle supply equipment ("EVSE") that are configured to display advertisements to a user. For example, in one embodiment, advertisements are displayed on a display device of the EVCS or EVSE as the EVCS or EVSE awaits user interaction. An indication is received of user interaction with the EVCS or EVSE. A transaction is facilitated between a user and the EVCS or EVSE by which the user indicates that one or more electric vehicle batteries of an electric vehicle are to be charged via one of one or more charging ports of the EVCS or EVSE. A charging operation is performed that provides an electric charge to the one or more electric vehicle batteries of the electric vehicle via the one of the one or more charging ports. (see at least Abstract, ¶61).

Although these references generally teach systems and methods which meet most claim limitations, the combination of the predictive model of Shay modified with the above mentioned EVCS references, when the claims are viewed as a whole these above mentioned references do not seem to make a reasonable proper combination.

A search of NPL databases using ip.com identified no applicable NPL documents, nor other foreign patent related prior art. 

Claims 1-9 comply with the 2019 PEG, 35 U.S.C. 101 because the claims as amended, are not directed to any concept identified by the courts as abstract ideas. 
Step 1: The claims are directed to statutory categories of invention.
Step 2A- Prong 1: Independent claim 1 is directed to a method of targeting (based on user features and/or user actions/interactions) and of providing targeted advertisements on a display. This concept is a method comprising advertising activities. This concept falls within the “Certain Methods of Organizing Human Activity” grouping.
Step 2A- Prong 2: When the claim elements are considered as a whole, the claimed invention is more than a drafting effort designed to monopolize the abstract idea exception of presenting targeted content to users of a EVCS, and therefore integrate the abstract idea into a practical application.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  M-F, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681